Citation Nr: 9922763	
Decision Date: 08/12/99    Archive Date: 08/24/99

DOCKET NO.  94-06 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a low back disorder 
as secondary to residuals of a gunshot wound of the left 
thigh.  

2.  Entitlement to an increased rating for residuals of a 
left thigh gunshot wound, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

J.R. Bryant, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1969 to October 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from an October 1993 rating determination by the Des Moines, 
Iowa, Regional Office (RO) which denied service connection 
for a low back disorder as secondary to residuals of a 
gunshot of the left thigh.  This case was previously before 
the Board in March 1996 and remanded for additional 
development and adjudication.

In January 1999 the Board determined that it was necessary to 
obtain an opinion from a medical expert with the Veterans 
Health Administration (VHA).  The opinion has been rendered 
and the veteran's representative was provided a copy of that 
opinion and given the opportunity to respond.


FINDINGS OF FACT

1.  There is no etiological relationship between the 
veteran's low back disorder and his service-connected left 
thigh gunshot wound residuals.

2.  The veteran's residuals of a left thigh gunshot wound are 
manifested by a mild limp on the left and some inhibition on 
muscle strength testing; the muscle injury is no more than 
moderately severe, but there is associated nerve damage best 
characterized as mild incomplete paralysis .


CONCLUSIONS OF LAW

1.  A low back disorder is not proximately due to or the 
result of the veteran's service-connected left thigh gunshot 
wound residuals.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. § 3.310(a) (1998).

2.  A 40 percent combined rating for residuals of a left 
thigh gunshot wound, based on a 10 percent rating for sciatic 
nerve injury in addition to the 30 percent rating for Muscle 
Group (MG) XIV injury, is warranted.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.25, 4.55, 4.56, 4.71a, Code 
5314, 4.124a, Code 8520 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records show that on May 13, 1971 the veteran 
sustained a gunshot wound to the left thigh.  Examination 
revealed a through-and through missile wound of the left 
thigh extending from the lateral aspect to the medial aspect 
across the lower third.  The wound was debrided and the 
veteran was released from the hospital on May 21.  He had a 
partial foot drop and diminished sensation in the left 
peroneal distribution.  An electromyography showed sciatic 
nerve damage.  X-ray examination revealed no bony injury or 
retained fragments. The veteran underwent physical therapy, 
muscle stimulation and muscle strengthening exercises on a 
daily basis and subsequently recovered full function of his 
left foot, walked with a normal gait and stance and had only 
minimal weakness on dorsiflexion with some minimal sensory 
loss over the lateral aspect of the foot.  

Service connection has been established for left thigh 
gunshot wound residuals, including knee and sciatic nerve 
pathology.  

Postservice VA examinations in February 1973 and February 
1977, were negative for back complaints.
An August 1993 statement from the veteran's private 
chiropractor indicates the veteran was initially evaluated in 
May 1993 for complaints of low back pain.  On examination he 
was found to have a herniated lumbar disc as well as a 
chronic left leg partial paralysis consistent with his past 
history of a left leg gunshot wound and resultant nerve 
damage.  Subsequently the paralysis had substantially altered 
the veteran's gait and biomechanical function of the lumbar 
spine, which increased the joint degeneration and surrounding 
joint soft tissue degeneration to the lumbosacral spine.  The 
examiner concluded that it was probable that the degeneration 
suffered to the lumbar spine disc was a result of the chronic 
ramification of the left leg.  

An August 1993 statement from W.N. Peterson, D.C. indicated 
the veteran had been a patient since December 1973 with 
initial complaints of left brachial neuritis and low back 
syndrome.  Dr. Peterson noted the veteran's history was 
significant for a left leg gunshot wound with resulting soft 
tissue and nerve damage which produced a partial paralysis of 
the left leg, and that the paralysis had altered the 
veteran's gait to the point of causing degenerative joint 
disease which had altered disc tissue to the point of disc 
herniation.  It was Dr. Peterson's opinion that the disc 
herniation, damaged nerve tissue and soft tissue would result 
in a progressive worsening of the biomechanical function of 
his lumbar and lumbo-pelvic structures.  

On VA examination in September 1993 the veteran gave a 
history of gunshot wound to the left proximal thigh and that 
since that time he has walked with an abnormal gait resulting 
in low back pain.  He reported that 6-12 months prior he had 
an exquisite increase in his lower back and left lower 
extremity pain.  He was evaluated by an orthopedic surgeon 
who diagnosed an L5-S1 herniated disc.  The veteran had a 
partial discectomy.  Since that time, he had partial 
resolution of his symptoms to the baseline low back pain with 
a decrease in the more acute exacerbation.  He denied any 
lower extremity weakness or bowel or bladder incontinence.

On examination, it was noted that the veteran was obese and 
walked with a left-sided antalgic gait.  Lumbar motion was 
limited and painful.  Manual motor testing revealed break-
away weakness throughout the left lower extremity which was 
graded at 3-5/5 intermittently.  He had intact light touch 
sensation in both lower extremities.  Deep tendon reflexes 
were 2+ and more brisk on the right than the left to both the 
knees and the ankles.  He had a negative Patrick's test.  X-
rays showed changes consistent with degenerative disc disease 
at L5-S1.  There was partial sacralization of L5.  There were 
post-operative changes of a left-sided L4-5 laminotomy.  The 
clinical impression was status L5-S1 partial discectomy with 
continued low back pain.  The examiner concluded that the 
veteran's claim that his low back problem was secondary to 
his abnormal gait was not inconceivable, however it was 
difficult to confirm.  It was noted that the veteran had 
several other risk factors for low back pain, including 
obesity, sedentary lifestyle and history of smoking.  

Examination of the left hip revealed full range of motion 
from 0 to 140 degrees with a 60-degree arch of rotation.  He 
had pain with any type of motion of the hip.  Manual testing 
revealed break-away weakness of all muscle groups in the left 
lower extremity which was intermittently grade 3 to grade 
5/5.  He had intact light touch sensation throughout the left 
lower extremity.  X-rays showed no evidence of any 
abnormality.  The clinical impression was status post gun 
shot wound to the left proximal thigh with resultant pain and 
antalgic gait.  The veteran complained that he had nerve 
damage as a result of the gunshot wound, however manual motor 
testing did not reveal any specific motor group weakness.  He 
instead had diffuse breakaway weakness of the left lower 
extremity.  Although he was noted to have an exquisite amount 
of pain with the left hip motion, there were no degenerative 
changes noted in the joint on X-rays.   The examiner 
concluded that he most likely had painful symptoms resulting 
from the soft tissue injury.  There was no evidence of 
neurologic damage.  

At a hearing before a traveling Member of the Board in April 
1994, the veteran testified that after service discharge he 
began seeing a chiropractor for left leg pain and was told 
that his back was degenerating at a rapid rate because of the 
way he walked.  He testified that he was told that he would 
swing his left leg when walking because of his foot drop 
resulting in pressure and causing him to throw his lower back 
out.  He testified that his leg occasionally gave out and 
that he had pain with prolonged sitting or standing.  The 
veteran testified that he could only walk a block and a half 
and then had to rest. 

September 1990 to May 1995 records from the University of 
Iowa Hospital show ongoing treatment for low back and left 
leg pain.  In May 1993 the veteran was evaluated for a four-
week history of pain in the low back, left buttock, posterior 
thigh and calf.  His history was significant for chronic low 
back pain and longstanding numbness in the left lower 
extremity.  Magnetic resonance imaging showed left lateral 
disc herniation at L4-5.  The veteran underwent a left L4-L5 
laminotomy and partial discectomy in June 1993.  On follow-up 
examination in August 1993 it was noted that he was doing 
well following his L4-5 discectomy and had returned to his 
normal level of activities, but his chronic symptoms of left 
foot drop and numbness were still present.  In November 1993 
the veteran was evaluated for an acute onset of low back 
pain.  He was evaluated in May 1994 for complaints of 
activity-related low back pain that limited his ability to 
walk to less than 100 yards.  He also experienced weakness of 
both legs with prolonged ambulation.  On examination the 
veteran was noted to be morbidly obese with a history of 
smoking.  Reflexes were absent at both knees and at the left 
ankle.  He had 5/5 motor strength in manual motor testing 
throughout in the lower extremities, although he did 
demonstrate breakaway weakness in all motor groups on the 
left.  Sensation was intact to light touch.  The veteran was 
evaluated in May 1995 for an increase in pain and weakness.  
He could ambulate independently and heel-toe walk.  He had 
difficulty squatting, but could return upright with 
associated increase of back pain symptoms.  Neurologic 
evaluation revealed knee jerk reflex was 2+ and symmetrical.  
Ankle jerk was absent on the left and 2+ on the right.  There 
were no tension signs in sitting or supine.  Sensory and 
motor examinations of the lower extremities were grossly 
intact.  

A June 1996 letter from chiropractor, D.C. Dornbier, shows 
the veteran was treated periodically for lumbosacral 
intervertebral disc syndrome with resultant muscle spasm.  

VA medical records show treatment of low back pain beginning 
in June 1996.  Private treatment records show evaluation for 
lumbar spasms beginning in 1988.

On VA examination in February 1997, it was noted that at the 
time of the injury in service the veteran had no particular 
complications with wound healing other than a contusion of 
the sciatic nerve with some partial foot drop.  There was no 
evidence of severed nerves and the foot drop symptoms 
subsequently improved.  The examiner noted there was no 
history in the service medical records that the veteran had 
any injury or symptoms relative to the low back or spine.  
The veteran had chiropractic treatment on a fairly regular 
basis beginning shortly after discharge in the early 1970s 
and the examiner's review of these records revealed that 
treatment was initially for neck and upper extremity problems 
and then, later, the low back, in 1988.  At that time he 
began having low back pain with some radiation into the left 
leg, which became particularly troublesome in 1993.  
Subsequent evaluation revealed a large disc rupture at the 
L4-5 level on the left and the veteran underwent laminectomy 
with good relief of left sciatica symptoms.  He continued to 
have symptoms of low back pain and some residual tingling and 
pins-and-needles in the foot in a spotty distribution which 
may be a residual of the old sciatica nerve palsy or perhaps 
was left sciatica related to disc rupture.  In any event, the 
veteran did not have significant foot drop or steppage gait 
problems.  Since his left sciatica symptoms, he had walked 
with a mild limp.  

On examination the veteran walked with a mild limp on the 
left leg.  This was not consistent with a foot drop type of 
gait, and did not appear particularly antalgic with a quick 
step.  His standing posture was symmetric.  He was able to 
heel-toe walk, although initially denying the ability to do 
so.  He had well-developed muscles in the thigh and calf.  
Thigh and calf circumference measurements showed no 
asymmetry, suggesting no particular atrophy of muscles of the 
thigh or calf.  Muscle testing for strength shows some 
inhibition of dorsiflexion, plantar flexion, ankle inversion, 
ankle eversion, great and common toe extension and flexion on 
the left ranging about 4+ on a five point scale in all 
groups.  The examiner was not sure that this represented true 
weakness, but rather reflex inhibition or learned behavior. 
There was no pain with full knee extension while seated.  He 
had full painless hip and knee motions.  Deep tendon reflexes 
of the knee were present and symmetric.  Deep tendon reflexes 
at the heel cord were present, but diminished on the left 
side. The clinical impression was history of gunshot wound, 
left thigh, with partial sciatic nerve palsy with near full 
recovery; developmental abnormalities of the low back with 
sacralized L5 segment and spina bifida, L5 level and 
degenerative disc disease with history of disc herniation, 
post-laminectomy status.  The examiner concluded that the 
nature of the veteran's mild sciatic nerve palsy residuals 
and mild gait abnormality would not have a major effect on 
the production of degenerative changes in the lumbar spine, 
which did not become symptomatic until 17 years later.  The 
examiner could not clearly relate the condition of the 
veteran's low back to the left thigh injures he sustained in 
1971.  

A statement from E.M. Found, Jr., M.D. dated in February 1998 
indicates that in all likelihood the veteran's left lower 
extremity gunshot injury altered his gait pattern and his low 
back mechanics, which may have contributed to the development 
of his low back condition.  

In January 1999, the Board requested that VHA review the 
veteran's file and provide advisory medical opinions on the 
following questions:  a) "Is it as least as likely as not 
that the veteran's low back disability was caused by an 
altered gait due to his service-connected left thigh gunshot 
wound or is otherwise due to his gunshot wound?" and b) "If 
the answer to (a) is no, did an altered gait or other 
pathology associated with the veteran's left thigh gunshot 
wound cause or contribute to cause an increase in low back 
disability?".  In a memorandum received in March 1999, a VA 
orthopedic specialist provided a detailed summary of the 
record and concluded:

In regard to the questions posed in the 
letter of 29 January, 1999 it can be 
stated that the subject veteran had a 
partial injury to the peroneal division 
of the left sciatic nerve in May of 1971 
from which he recovered almost completely 
without surgical intervention.  He was 
noted on several occasions to have a 
normal gait.  Only when specifically 
tested for weakness was intermittent 
weakness of the foot noted.  He was not 
walking with a drop foot, never required 
a brace to support the foot, and was 
found fit for all sea duty by the 
specialists who examined him.  He was 
found to have no appreciable impairment 
of the left lower extremity at the time 
of his discharge from U.S.N.H San Diego 
and on separation from the Navy.  He 
later appeared to have marked weakness of 
the quadriceps muscle on one occasion.  
This could not have resulted from the 
bullet wound which he sustained.  He had 
marked variability of his symptoms at 
different times.  It was only much later 
when he developed a back problem with a 
herniated disc that he described a 
disabling foot drop and gait 
abnormalities which affected the back.

There is no logical relation of the most 
minimal impairment of the lower extremity 
due to the GSW to the later development 
of a herniated intervertebral disc after 
20 years.  Certain conditions of the 
lower extremity can produce stress to the 
back.  A hip fusion or ankylosis can 
cause back trouble.  Contracture of the 
ilio-tibial band with restricted 
extension of the hip has been thought to 
lead to back trouble.  The claimant 
veteran had neither of these disorders.  
Paralysis of the hip abductor muscles can 
produce an abnormal trunk lurch with late 
back difficulties.  A paralytic trunk 
lurch, when present, is treated by a 
cane.  Mr. [redacted] was never found to 
need a cane.  He always had full mobility 
of the hip and knee.  There is no record 
of a disorder of the knee joint.  There 
was no quadriceps atrophy and no physical 
basis for the occasional weakness of the 
thigh which he has manifested.

Thus in response to question A: There was 
no appreciable gait disturbance until he 
developed sciatica in 1993 and that also 
apparently recovered following surgery.  
B: There was no altered gait which would 
have produced, caused, or contributed to 
a low back disorder many years after a 
minimal nerve injury in the leg.  He 
never required the simple solution for 
weak dorsiflexors of the foot and ankle 
- a plastic foot drop orthosis.  I can 
find no relation of the wound of 1971 to 
his later back disorder.

Analysis

I.  Service Connection

The Board finds that the veteran's claim for service 
connection for low back disability secondary to gunshot wound 
residuals of the left thigh is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991) in that it is a 
"plausible claim, one which is meritorious on its own or 
capable of substantiation."  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990).  The Board further finds that the 
statutory duty to assist has been satisfied.

The law permits the grant of service connection for a 
disability which results from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§ 1110.  To grant service connection on a secondary basis, 
38 C.F.R. § 3.310(a) provides that the injury or disease must 
be proximately due to or the result of the service-connected 
disease or injury.  Also, when a service-connected disability 
aggravates, but is not the proximate cause of, a non-service-
connected disability, service connection may be established 
for the increment of the nonservice-connected disability 
attributable to the service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran contends that an altered gait due to nerve damage 
from his left thigh gunshot wound produced additional stress 
and strain on his low back and resulted in degenerative 
arthritis of the lumbar spine. Treatment reports from private 
chiropractors indicated that paralysis had substantially 
altered the veteran's gait and biomechanical function to the 
lumbar spine, which in turn increased the joint and soft 
tissue degeneration to the lumbosacral spine.  A VA examiner 
in September 1993 concluded that the veteran's claim that his 
low back problem was secondary to his abnormal gait was not 
inconceivable, but that it was difficult to confirm.  Other 
risk factors for low back pain, including obesity, sedentary 
lifestyle and history of smoking were noted.  A VA examiner 
in February 1997 noted that the nature of the veteran's mild 
sciatic nerve palsy residuals and mild gait abnormality would 
not have a major effect on the production of degenerative 
changes in the lumbar spine, which did not become symptomatic 
until 17 years later.  A subsequent statement from E.M. 
Found, Jr., M.D. indicated that in all likelihood the 
previous gunshot injury to the veteran's left lower extremity 
altered his gait pattern and mechanics to his low back and 
may have been a contribution to the development of his low 
back condition.  

The conflicting medical opinions prompted the Board to obtain 
a VHA advisory opinion.  The reviewing VHA specialist 
concluded that there was no logical relation of the most 
minimal impairment of the lower extremity due to the gunshot 
wound to the later development of a herniated intervertebral 
disc after 20 years.  

The VHA opinion noted that there was no appreciable gait 
disturbance until the veteran developed sciatica in 1993, 
which apparently recovered following surgery.  There was no 
altered gait which would have produced, caused, or 
contributed to, a low back disorder many years after a 
minimal nerve injury in the leg.  Furthermore the veteran did 
not have any of the conditions thought to lead to back 
trouble such as hip fusion/ankylosis, contracture of the 
ilio-tibial band with restricted extension of the hip or 
paralysis of the hip abductor muscles.  In addition he never 
required the simple solution for weak dorsiflexors of the 
foot and ankle - a plastic foot drop orthosis.  

The VHA opinion is a detailed reasoned response based on a 
review and analysis of the entire record, and the reviewing 
orthopedic specialist refers to specific events and medical 
history to support his conclusions.  The opinions offered by 
the veteran's private doctors do not refer to the information 
they relied upon in forming their opinions.  No clinical 
foundation for the opinions was given.

Accordingly, the Board concludes that of the opinions 
offered, greater weight is to be accorded to the VHA opinion.  
See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993) ("It is the 
responsibility of the BVA to assess the credibility and 
weight to be given the evidence") (citing Wood v. Derwinski, 
1 Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. 
Brown, 4 Vet.App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on the physician's knowledge and 
skill in analyzing the data, and the medical conclusion the 
physician reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a holding that the 
veteran's claimed low back disorder and service-connected 
gunshot wound residuals are etiologically or causally 
associated.  The preponderance of the evidence, including 
particularly the VHA advisory opinion, is likewise against a 
grant of service connection for low back disability under 
Allen.  , The competent evidence of record does not show that 
the gunshot wound residuals caused aggravation of the low 
back condition.

While the veteran's testimony and allegations of entitlement 
have been considered, his statements are not competent 
evidence of causality.  As a layperson, he is not competent 
to give a medical opinion on diagnosis or etiology of a 
disorder.  LeShore v. Brown, 8 Vet.App. 406 (1995); Dean v. 
Brown, 8 Vet.App. 449 (1995).  

II.  Increased Rating

The veteran's claim for an increased rating is well grounded 
within the meaning of 38 U.S.C.A. § 5107(a).  Proscelle v. 
Derwinski, 2 Vet.App. 269 (1992).  The Board is also 
satisfied that all relevant facts have been properly 
developed, and that no further assistance to the veteran is 
required in order to comply with 38 U.S.C.A. § 5107(a).  The 
veteran has received recent VA examinations that have 
addressed his medical history and complaints, and have 
included detailed clinical findings relative to the service 
connected gunshot wound. 

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155;   38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
In evaluating the veteran's request for an increased rating, 
the Board considers the medical evidence of record.  The 
medical  findings are then compared to the criteria set forth 
in the VA's Schedule for Rating Disabilities.  An evaluation 
of the level of disability present must include consideration 
of the functional impairment of the veteran's ability to 
engage in ordinary activities, including employment, and the 
effect of pain on the functional abilities.  38 C.F.R. 
§§ 4.10, 4.40, 4.59.  Furthermore, the Court has held that 
the VA must consider the applicability of regulations 
relating to pain.  Quarles v. Derwinski, 3 Vet.App. 129, 139 
(1992); Schafrath v. Derwinski, 1 Vet.App. 589, 593 (1993); 
Hatlestad v. Derwinski, 1 Vet.App. 164, 167 (1991).  Under 
the regulations, the "functional loss due to pain is to be 
rated at the same level as the functional loss when flexion 
is impeded."  Schafrath at 592.  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Moderate disability of the muscles may result from through 
and through or deep penetrating wounds of relatively short 
track by a single bullet or small shell or shrapnel fragment, 
without the explosive effect of a high velocity missile, 
residuals of debridement, or prolonged infection.  The 
history of the disability should be considered, including 
service department records or other evidence of in service 
treatment of the wound.  Consistent complaints of one or more 
of the cardinal symptoms of muscle disability, particularly 
lowered threshold of fatigue after average use affecting the 
particular functions controlled by the injured muscles.  
Evidence of entrance and (if present) exit scars which are 
linear or relatively small and so situated as to indicate 
relatively short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus, and loss of definite power or lowered threshold 
of fatigue when compared to the sound side.  38 C.F.R. 
§ 4.56(d)(2).  

Moderately severe disability of the muscles is characterized 
by evidence of a through and through or deep penetrating 
wound by a high velocity missile of small size or a large 
missile of low velocity, with debridement or with prolonged 
infection, or with sloughing of soft parts, and intermuscular 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period for treatment of a wound should be considered.  
Records in the file of consistent complaints of cardinal 
symptoms of muscle wounds should also be noted.  Evidence of 
an inability to keep up with work requirements may be 
considered.  Objective findings should include entrance and 
(if present) exit scars so situated as to indicate the track 
of a missile through important muscle groups.  Indications on 
palpation of loss of deep fascia, or loss of muscle substance 
or moderate loss of normal firm resistance of muscles 
compared with the sound side may be considered.  Tests of 
strength and endurance of the muscle groups involved should 
demonstrate positive evidence of impairment.  38 C.F.R. 
§ 4.56 (d)(3).  

Severe disability of the muscles is characterized by evidence 
of through and through or deep penetrating wound due to a 
high velocity missile, or large or multiple low velocity 
missiles, or shattering bone fracture or an open comminuted 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding and 
cicatrization.  Service department records or other 
sufficient evidence showing hospitalization for a prolonged 
period in service for treatment of a wound should be 
considered.  Records in the file of consistent complaints of 
cardinal symptoms of muscle wounds should also be noted.  
Evidence of an inability to keep up with work requirements 
may be considered.  

Objective evidence of severe disability includes ragged, 
depressed, and adherent scars of skin so situated as to 
indicate wide damage to muscle groups in the track of a 
missile.  X-ray may show minute multiple scattered foreign 
bodies indicating spread of intermuscular trauma and 
explosive effect of a missile.  Palpation shows loss of deep 
fascia or of muscle substance or soft or flabby muscles in 
wound area.  Muscles do not swell and harden normally in 
contraction.  Tests of strength or endurance or coordinated 
movements compared with the sound side indicate severe 
impairment of function.  Diminished muscle excitability to 
pulsed electrical current compared with the sound side may be 
present.  Visible or measured atrophy may or may not be 
present.  Adaptive contraction of an opposing group of 
muscles, if present, indicates severity.  Adhesion of a scar 
to one of the long bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over the bone rather than 
true skin covering, in area where bone is normally protected 
by muscle, indicates the severe type.  Atrophy of muscle 
groups not included in the track of the missile, particularly 
of the trapezius and serratus in wounds in the shoulder 
girdle, and induration or atrophy of an entire muscle 
following simple piercing by a projectile also indicates 
severe disability.  38 C.F.R. § 4.56(d)(4).  

The cardinal signs and symptoms of muscle disability are loss 
of power, weakness, lowered threshold of fatigue, fatigue-
pain, impairment of coordination and uncertainty of movement.  
38 C.F.R. § 4.56(c) (1998). 

VA has a duty to acknowledge and consider all regulations 
which are potentially applicable through the assertions and 
issues raised in the record.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Effective July 3, 1997, the Schedule for rating muscle 
injuries was amended.  The United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims) (Court) has held that where laws or regulations 
change after a claim has been filed or reopened but before 
the administrative or judicial appeal process is completed, 
unless Congress provides otherwise, the version of the law 
most favorable to the appellant will apply.  Karnas v. 
Derwinski, 1 Vet. App. 308 (1990).  Although the criteria for 
rating muscle injuries were amended on July 3, 1997, the 
basic criteria for Muscle Group ( MG ) XIV are unchanged and 
the veteran's disability has been evaluated by the RO under 
the old and new criteria.  
Diagnostic Code 5314 provides the criteria for rating 
injuries to MG XIV, the anterior thigh group.  The Rating 
Schedule provides that a moderately severe muscle injury 
involving M G XIV warrants a 30 percent evaluation and a 
severe muscle injury warrants a 40 percent evaluation.  The 
anterior thigh group muscle functions include extension of 
the knee, simultaneous flexion of hip and flexion of knee, 
tension of fascia lata and iliotibial, and, acting with other 
muscle groups, postural support of body and synchronizing hip 
and knee.  38 C.F.R. § 4.73.  

The rating for the disability at issue has been in effect for 
over 20 years and, accordingly, is protected and may not be 
reduced regardless of the current manifestations of 
disability shown.  See 38 U.S.C.A. § 110.

The veteran's gunshot wound has resulted in no more than 
moderately severe muscle injury.  Service medical records 
show that the original shrapnel wound was described as 
through-and-through, resulting in partial foot drop and 
sciatic nerve damage.  However, there was no bony injury or 
retained fragments.  There likewise was no indication of 
prolonged treatment or infection with sloughing of soft 
parts, or intermuscular cicatrization that would satisfy the 
requirements for a severe muscle injury under 38 C.F.R. 
§ 4.56.  The veteran subsequently recovered full function of 
the left foot and had only minimal residual weakness and 
sensory loss.  

Moreover, there is no objective medical evidence that the 
veteran's current disability picture is manifested by more 
than moderately severe muscle injury.  On VA examination in 
September 1993, the veteran had breakaway weakness of the 
left lower extremity and full range of motion with evidence 
of pain on motion.  There was no tissue loss by comparison, 
or tendon, bone or joint damage and no degenerative changes 
noted on X-ray.  

On VA examination in February 1997, there was no significant 
muscle loss noted and the physician specifically noted the 
veteran had well-developed muscles in the thigh and calf.  
There was no asymmetry, suggesting no particular atrophy of 
thigh or calf muscles.  Muscle strength testing showed 
inhibition which the examiner did not believe showed true 
weakness, but rather reflex inhibition or learned behavior.  
The veteran had full, painless hip and knee motions.  Knee 
reflexes were present and symmetric.  Reflexes at the heel 
cord were diminished on the left side.  The only objective 
findings of any disability were of a mild limp not considered 
consistent with a foot drop type gait and some inhibition on 
muscle strength testing.  These objective findings do not 
reflect more than moderately severe muscle injury.  Hence, a 
rating in excess of 30 percent under Code 5314 is not 
warranted.

The veteran's left thigh gunshot wound injury also resulted 
in sciatic nerve injury.  Initially, he had partial footdrop 
and loss of sensation.  The footdrop resolved.  There may 
have been recurrence of footdrop symptoms, but this has been 
related to lumbar disc herniation, not to the gunshot wound 
injury.  Nevertheless, there was a sensory component to the 
sciatic nerve injury which appears to have persisted to the 
present.  From the comments of recent examiners and reviewers 
to the effect that the veteran "recovered almost 
completely" from his sciatic nerve injury and that there was 
"near (emphasis added) full recovery", it may be inferred 
that some disturbance of sensation remains.  38 C.F.R. 
§ 4.55(a) prohibits combining muscle injury ratings with 
peripheral nerve paralysis rating of the same body part  
unless the injuries affect entirely different functions.  
That is the situation in this case.  The injury to MG XIV 
affects knee, hip, and thigh functions.  The sciatic nerve 
injury impairment of function consists of loss of sensation 
in the lower leg/foot.  These are entirely separate and 
distinct functions.  Hence, separate ratings for muscle and 
nerve injuries are permissible in this case.  

Under 38 C.F.R. § 4.124a, Code 8520, moderate incomplete 
paralysis of the sciatic nerve warrants a 20 percent rating.  
Mild incomplete paralysis warrants a 10 percent rating.  
Under the explanation of the term "incomplete paralysis" in 
the note preceding Code 8510, where the involvement is wholly 
sensory, the rating should be for the mild, or at most, the 
moderate degree.  Here, there is nothing in the clinical data 
of record to indicate there is more than mild involvement.  
Hence, a rating of 10 percent, but no higher, under Code 8520 
is warranted.  

When the 30 percent rating for MG XIV is combined with the 10 
percent rating for nerve injury, the resulting rating is 40 
percent.  38 C.F.R. § 4.25.
ORDER

Service connection for a low back disorder as secondary to 
service-connected left thigh gunshot wound residuals is 
denied.

A 40 percent combined rating for residuals of a left thigh 
gunshot wound, based on a 10 percent rating for nerve injury 
in addition to the 30 percent rating for MG XIV injury, is 
granted, subject to the regulations governing payment of 
monetary awards.



		
	George R. Senyk
	Member, Board of Veterans' Appeals



 

